Citation Nr: 9900117	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include a heart condition and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a May 1994 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to grant 
service connection for cardiovascular condition to include 
heart condition and hypertension.  The case came before the 
Board, where it was remanded for the RO to afford the veteran 
a hearing before the Board at the RO, as the veteran had 
requested.  The case was then returned to the Board for a 
decision on this claim.  The veteran also appealed the ROs 
denial, in the May 1994 rating decision, of an increased 
rating for biopsy, removal of lymph node, right clavicular 
region.  However, he withdrew the appeal of this issue during 
his August 1997 hearing.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he suffers from a 
cardiovascular condition that is related to his active 
service, and for which service connection should be granted.  
He specifically alleges that he developed a heart condition 
and hypertension during his military service, which has 
continued to his presently diagnosed arterial hypertension 
and cardiovascular disease.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record does not contain 
evidence of a well grounded claim for service connection for 
a cardiovascular disorder, to include a heart condition and 
hypertension.

FINDING OF FACT

The record does not contain evidence of a cardiovascular 
disease or injury during active service, or within one year 
following service. 


CONCLUSION OF LAW

The veterans claim for service connection for a 
cardiovascular condition to include heart condition and 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the Board must find that a claim for 
service connection is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

A review of the evidence does show that the veteran has a 
current disability that has been diagnosed by a medical 
professional.  The record shows that the veteran received 
private medical treatment in March 1997 at the American 
Legion Hospital following a complaint of shortness of breath.  
X-ray evidence showed cardiomegaly with pulmonary edema and 
small bilateral pleural effusions consistent with congestive 
heart failure and pulmonary arterial hypertension.  He was 
discharged for further hospital treatment with a relevant 
diagnosis of hypertensive cardiovascular disease, 
longstanding; generalized arteriosclerosis with aneurysmal 
correction, as well as present aneurysm, carotid 
endarterectomy included.  Upon transfer and admission for 
treatment at Our Lady of Lourdes Hospital, he was diagnosed 
with chronic renal insufficiency most likely secondary to 
hypertensive nephrosclerosis and atherosclerotic vascular 
disease, obstructive type, with longstanding arterial 
hypertension.  The examination also revealed extensive 
occlusive atherosclerotic vascular disease.   During his 
August 1997 hearing, the veteran stated that his hypertension 
is worse, with medication unable to lower his high blood 
pressure.  Based on this evidence, the Board is satisfied 
that the veteran has presented evidence of a current 
disability of cardiovascular disease with hypertension, for 
purposes of a well grounded claim.  

The veteran must also show evidence of incurrence or 
aggravation of a disease or injury during his active military 
service.  A thorough review of the evidence finds that he is 
not able to satisfy this element of a well-grounded claim.  
Upon review of the veterans service medical records, the 
Board notes that the veteran received lung related treatment 
from September to November of 1943, a period which he relates 
as the onset of his hypertension and cardiovascular problems.  
The records show that his vascular system and heart were 
negative for medical problems, with a blood pressure reading 
of 124/72, which was not noted as being high.  Examination of 
the heart detected no murmur or enlargement, with regular 
rate, force and rhythm.  His cervical lymphadenopathy noted 
no heart problems.  His blood pressure reading in November 
1943 was 130/76.  At his discharge examination in December 
1945, his cardiovascular system was described as normal, with 
a blood pressure reading of 150/88.  The evidence does not 
show that the veteran had hypertension or cardiovascular 
problems during service.

The veteran asserted during his August 1997 hearing that he 
saw medical records in 1943 relating to his then-existing 
hypertension.  He also stated during this hearing that he was 
told by medical authorities in 1943 about his hypertension, 
but was not allowed to review records detailing his 
condition.  He asserts that he applied for service connection 
at the time of his discharge in December 1945.  The Board 
notes, however, that in addition to the absence of any 
reference to hypertension in the service medical records, the 
veterans February 1946 claim for disability benefits 
pertains to lung trouble, and makes no mention of 
hypertension or cardiovascular problems.  A January 1947 VA 
examination report regarding surgery for removal of a lymph 
node noted that his cardiovascular system was normal.  
Additionally, July 1947 letters from Wallace M. McBride, 
M.D., and E. Stanley Peterman, M.D., do not mention 
hypertension or cardiovascular disease, although they refer 
to acute gastro-enteritis and to hyperthyroidism, 
respectively.     

The Board notes that the veteran stated during his August 
1997 hearing that prior to his thyroid problems in the 1950s 
he did not have a hypertension problem, although he saw 
doctors for other medical problems.  He related that he 
started taking hypertension medication at the time of his 
thyroid treatment in the 1950s.  He also said that no doctor 
ever connected his current cardiovascular problems with 
inservice hypertension.  

At a personal hearing conducted by the RO in November 1994, 
the veteran also testified that he was diagnosed in 1943 with 
hypertension while hospitalized at Fort Niagara and also at 
Rhodes General Hospital.  According to the veteran, he was 
told at the time of discharge, following four months of 
inpatient treatment, that he had hypertension.  He submitted 
medical records during his August 1997 hearing regarding 
treatment at these hospitals.  He also referred to his 
hospitalization at Rhodes General Hospital in his November 
1997 notice of disagreement.  A review of the records that 
the veteran submitted does not reveal evidence of 
hypertension or other cardiovascular disorder in service.  In 
fact, the Statement of Accredited Representation in Appealed 
Case (VA Form 646) submitted by the veterans representative 
states that the records that the veteran submitted to 
substantiate his service connection claim do not contain 
evidence of a cardiovascular problem.  Although recent 
medical evidence from 1997 relates that the veteran has a 
long history of hypertension and other cardiovascular 
conditions, none of the competent evidence indicates that 
this condition existed in service, or shortly after 
discharge.

In assessing all of the evidence of record regarding a 
cardiovascular disease or injury in service or within one 
year following discharge, the Board is left with simply the 
veterans assertions during his hearings and in other 
relevant statements on record, that his current 
cardiovascular condition was caused by, and began during, his 
active service.  However, the record does not show that the 
veteran is a medical professional or has the training and 
expertise that would qualify him to provide opinions on 
clinical findings regarding the etiology of his current 
cardiovascular condition, or its relationship to service.  
His claim of hypertension in service is not a condition to 
which he can render an opinion.  Hypertension must be 
established by a competent medical authority.  There is no 
evidence of this condition in service, or within one year 
following discharge.  Consequently, his statements do not 
constitute competent medical evidence for the purposes of 
rendering his claims well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish that he had a cardiovascular 
disease or injury while in service, his claim for service 
connection for a cardiovascular disorder, to include a heart 
condition and hypertension, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. App. at 
506.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence that his 
current cardiovascular condition manifested itself in 
service, or within one year following service discharge.  
Moreover, unlike the situation in Robinette, he has not put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded.  Although he asserted that he had been told 
that he had hypertension, the contemporaneous medical records 
do not support his statements, and the veteran has not 
referred to other records that have not been obtained.


ORDER

Entitlement to service connection for a cardiovascular 
condition, to include a heart condition and hypertension, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
